Citation Nr: 1100068	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active military duty from August 1979 to May 1992 
and from March 1997 to September 1997.  She also had additional 
service in a reserve component of the military.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.  

Regarding the Veteran's claim for service connection for a lumbar 
spine disability, VA is obligated to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the  
merits or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Service treatment records reveal that in January 1980, the 
Veteran complained of having back pain for the past two weeks.  
It was noted that she had been playing basketball.  The 
assessment was rule out muscle strain.  In August 1980, the 
Veteran again reported that her back had been hurting for a 
couple of weeks.  She stated that it seemed to have happened when 
she bent down to lift something.  The Veteran was seen again in 
August 1980 at an in-service clinic with complaints of pain in 
the lower back area on the left side.  It was noted that she had 
this problem before and that there was "No cause to injury."  
An August 1985 clinical note revealed complaints of back pain for 
two weeks.  The Veteran reported that she lifted weights and 
noticed pain when lifting heavier than usual weights.  The 
assessment was possible mild lower back sprain.  In September 
1985, the Veteran complained of injury to her lower back for the 
past two months.  She reported that the initial injury occurred 
while lifting weights.  She stated that she felt pain when she 
moved her right leg.  She reported no history of trauma to the 
area.  The assessment was lumbar strain.  

Post-service medical records dated from January 2007 to March 
2010 show that the Veteran was variously diagnosed and treated 
for chronic low back pain with radicular symptoms, degenerative 
disc disease of the lumbar spine, and degenerative joint disease 
of the lumbar spine.  Since the medical evidence shows 
contemporaneous evidence of a low back disorder, following the 
Veteran's active duty, that may be related to complaints and 
assessments of a low back disorder in service, an examination and 
opinion are needed to determine the nature and etiology of any 
currently demonstrated lumbar spine disability.  38 U.S.C.A. § 
5103A(d) (West 2002).  The Board notes that the examiner must 
consider lay statements regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's report 
of in-service injury and relied on lack of evidence in service 
medical records to provide negative opinion).   

Nonservice-connected pension benefits are payable to a Veteran 
who served for 90 days or more during a period of war, which is 
not in dispute here, and who is permanently and totally disabled 
due to nonservice-connected disabilities that are not the result 
of his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 
2002).  If a Veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2010). 

The United States Court of Appeals for Veterans Claims (Court) 
has provided an analytical framework for application in pension 
cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts 
v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  The holdings in these cases are to the 
combined effect that VA has a duty to insure: that an appropriate 
rating for each disability of record is assigned using the 
approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); that the "average person" and "unemployability" tests are 
both applied; and that if the benefit may not be awarded under 
the "average person" or "unemployability" tests, a determination 
must then be made whether there is entitlement to non service-
connected disability pension on an extraschedular basis. 

The average person (or objective) test is rooted in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total 
disability will be found to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, provided that the impairment is reasonably 
certain to continue throughout the life of the disabled person. 

The unemployability (or subjective) test arises from 38 U.S.C.A. 
§ 1521(a) (West 2002) and 38 C.F.R. §§ 3.321(b)(2) (2010), and 
mandates that where it is shown that the appellant's disabilities 
meet the percentage requirements of 38 C.F.R. § 4.16, and it is 
shown that they are permanent in nature, a determination should 
be made whether such disabilities render him or her incapable of 
substantially gainful employment.  If so, the Veteran again meets 
the requirements of the law for the benefit at issue.  To meet 
the percentage requirements of 38 C.F.R. § 4.16, the Veteran must 
suffer from one disability ratable at 60 percent or more, or two 
or more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all disabilities 
is 70 percent or more. 

If the Veteran does not meet either the "average person" or the 
"unemployability" tests, a determination is required as to 
whether the Veteran should be granted entitlement to nonservice-
connected disability pension on an extraschedular basis, pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that 
he or she is unemployable by virtue of age, occupational 
background or other related factors. 

The Board has carefully reviewed the Veteran's claim of 
entitlement to nonservice-connected pension benefits, but finds 
that the record is not sufficiently developed to ensure an 
informed decision.  38 C.F.R. § 19.9 (2010). 

In this case, the Veteran is service-connected for residuals of a 
left great toe fracture, that is rated as 10 percent disabling.  
The Veteran also has one nonservice-connected disability of 
lumbar spine degenerative disc disease, which is rated as 10 
percent disabling.  The Veteran is a 46 year old and has a high 
school level of education.  She has occupational experience in 
administrative services, the most recent of which was as a 
warehouse employee, before being laid off in 2007 or 2008.  

Post-service VA and private medical records indicate that the 
Veteran has received intermittent treatment for a number of 
nonservice-connected disabilities other than a low back 
disability, including but not limited to, status post 
hysterectomy, depression, anemia, high blood pressure, and 
arthritis.  These nonservice-connected disabilities have not yet 
been assigned a disability rating.  Additionally, a February 2010 
VA medical report notes that the Veteran had previously been 
working a warehouse job but that she had not worked for the past 
2 years due to low back pain.  Since many of the Veteran's 
nonservice-connected disabilities need to be examined and 
assigned disability ratings, and it remains unclear whether the 
Veteran was laid off due to her low back pain, the Board finds 
that an examination and opinion examining and discussing the 
Veteran's disabilities is necessary in order to fully and fairly 
adjudicate the merits of the claim.  




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
determine the etiology of her current lumbar 
spine disability.  The examiner should 
provide an opinion as to whether there is a 
50 percent or better probability that any 
current lumbar spine disability had its onset 
in service or is otherwise related to 
service.  The examiner must consider lay 
statements regarding in-service occurrence of 
an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).    

The examiner should review the claims folder 
and a copy of this remand.  A rationale for 
all opinions and conclusions expressed must 
be noted.  

2.  Afford the Veteran the appropriate VA 
examinations to assess the severity and 
permanence of each of her nonservice-
connected disabilities and their impact on 
the Veteran's ability to obtain and maintain 
substantially gainful employment.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should provide 
opinions on the combined effect of the 
Veteran's disabling conditions (including 
medical and psychiatric disabilities) on her 
ability to obtain or maintain substantial 
gainful employment.  The examiners should 
review the claims folder and a copy of this 
remand.  A complete rationale for any 
opinions expressed must be included in the 
examination reports.   

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and her representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


